ITEMID: 001-114484
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF BAŃCZYK AND SZTUKA v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: George Nicolaou;Ledi Bianku;Vincent A. De Gaetano
TEXT: 4. The applicants Mr Józef Bańczyk and Mr Jan Sztuka were born in 1941 and in 1974 respectively and live in Bienkowice.
5. On 24 November 2003 the prosecution lodged a bill of indictment with the Kędzierzyn-Koźle District Court (Sąd Rejonowy). R.H., M.O., J.R. and M.B were charged with fraud and embezzlement.
6. On an unspecified date between 17 December 2003 and 10 March 2004 the applicants joined the proceedings as a civil party and lodged a claim for compensation against the defendants (powództwo adhezyjne).
7. The bill of indictment was only read out on 14 September 2005. In the following years 8 hearings were adjourned or cancelled due to various reasons (the health problems of one of the accused, illness of a defence lawyers, maternity leave of one of the trial judges, etc.).
8. On 14 September 2011 the Kędzierzyn-Koźle District Court acquitted M.O., J.R. and M.B of all charges. On the same date the court discontinued the proceedings in respect of R.H., who had died in April 2011. As regards the applicants’ civil claims, they were left without examination.
9. On 19 January 2012 the applicants appealed against the first-instance judgment.
10. On 12 June 2012 the Opole Regional Court upheld the challenged judgment.
11. On 14 April 2009 the applicants lodged with the Opole Regional Court a complaint under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
12. On 15 June 2009 the Opole Regional Court dismissed the applicant’s complaint stating that there were no significant periods of unjustified inactivity for which the Kędzierzyn-Koźle District Court had been responsible. The court held that the case no. II K 815/03 was a complex one. There were four co-accused, who faced numerous charges. 136 witnesses needed to be heard. Furthermore, the duration of proceedings was extended due to R.H.’s health problems, which necessitated many hearings to be postponed, and due to a maternity leave of one of the trial judges.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
